The appellees have filed a petition for a modification of the decree of this Court upon the theory that as two of the *Page 512 
heirs at law of Mrs. Patrick answered the bill, admitting the facts alleged and consenting to the passage of a decree as prayed, the bill should not have been dismissed as to these defendants, but the case should have been remanded for a decree by the lower Court against them.
The suit was brought for the purpose of having the deed in question declared null and void on the ground that Mr. Patrick, at the time he gave the directions for its preparation and execution, was incapable of making a valid deed or contract, and for the appointment of a trustee to convey the property to the plaintiffs. The jurisdiction of the Court below was based upon the averment that the deed was invalid for the reasons stated, and the decision of this Court holding that it was not open to the objections urged against it deprived the lower Court of jurisdiction to decree the relief sought against any of the defendants. The defendants who consented to the passage of the decree can convey their interest to the plaintiffs, but the lower Court is without jurisdiction to require them to do so, or to appoint a trustee for that purpose. The prayer of the petition must therefore be denied.
Petition dismissed. *Page 513